DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                                July Term 2014

                               DENNIS MASSA,
                                 Appellant,

                                      v.

 JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, As Acquirer of
Certain Assets and Liabilities of Washington Mutual Bank from the FDIC
                            Acting as Receiver,
                                  Appellee.

                               No. 4D13-4740

                            [August 13, 2014]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Richard Oftedal, Judge; L.T. Case
No. 502008CA028541XXXXMB.

   Dennis Massa, Boynton Beach, pro se.

  William L. Grimsley, Esq. of McGlinchey Stafford, Jacksonville, for
appellee JPMorgan Chase Bank, National Association.

PER CURIAM.

   Based on appellee’s confession of error, we reverse the circuit court’s
final summary judgment of foreclosure and remand for further
proceedings.

   Reversed and remanded.

MAY, CIKLIN and LEVINE, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.
2